Citation Nr: 1013009	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-34 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to August 20, 2008, and 50 percent thereafter 
for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1968 to June 
1969.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
posttraumatic stress disorder (PTSD) and assigned a 10 
percent evaluation, effective March 2005.  In the same 
rating decision, the RO continued the noncompensable 
evaluation for residuals of shrapnel wound to the left 
temple, superficial, and denied service connection for 
hepatitis C.  

In February 2008, the Veteran testified at a travel board 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  At the hearing, the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with the hearing.  38 C.F.R. § 20.1304 (c) 
(2009).  

This case was previously before the Board in May 2008, at 
which time, service connection for hepatitis C was denied 
and increased ratings were not warranted for the Veteran's 
service-connected PTSD and residuals of a shrapnel wound to 
the left temple, superficial.  The Veteran appealed the 
Board's May 2008 decision to the United States Court of 
Appeals for Veterans Claims (Court).  By order dated June 
2009, the Court granted a Joint Motion for Remand and 
partially vacated the May 2008 decision, as it pertains to 
the issue of service connection for hepatitis C.  

In May 2008, the Board remanded the Veteran's increased 
rating claim for PTSD for additional development and 
adjudicative action.  The case has been returned to the 
Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the June 2009 Joint Motion for Partial Remand, 
and upon preliminary review of the record with respect to 
the Veteran's claim of service connection for hepatitis C, 
further development is required prior to final appellate 
review.  

The Veteran contends that service connection is warranted 
for his hepatitis C.  In a March 2005 personal statement, 
the Veteran denied having an organ transplant, blood 
transfusions, or being placed on dialysis.  He stated that 
he does not have any tattoos or body piercings, and has 
never used drugs intravenously or engaged in high risk 
sexual activity.  The Veteran explained that after receiving 
a shrapnel wound during his military service, he was exposed 
to "blood products," and asserts that his hepatitis C is 
attributable to his military service.  

As previously mentioned, the Court partially vacated the May 
2008 decision, which denied service connection for hepatitis 
C.  The Court found that the Board failed to provide an 
adequate statement of reasons or bases for the denial of the 
claim.  Specifically, the Court explained that although a VA 
examination was performed in May 2005 and an opinion was 
rendered thereafter, there was no indication that the VA 
examiner understood or considered the alleged etiology of 
the Veteran's current hepatitis C.  According to the May 
2005 VA examination report, the VA examiner concluded that 
"[t]he shrapnel wound sustained by the [V]eteran did not 
transmit Hepatitis C as a wound in and of itself is not a 
known risk factor and the treatment he received did not 
include a blood transfusion."  However, the Court noted that 
the Veteran did not allege that the shrapnel wound itself 
caused his hepatitis C or that he was given a blood 
transfusion, but rather, his disability was caused by 
accidental exposure to blood from a combat medic or 
corpsman, who provided treatment to him and others 
immediately after he was wounded by shrapnel.  

In light of the Court's discussion in the Joint Motion for 
Partial Remand, the Board finds that the Veteran's claim of 
service connection for hepatitis C should be remanded back 
to the AMC for an additional VA examination and medical 
opinion.  
The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that the VA assist a claimant in obtaining evidence needed 
to substantiate the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Turning to the Veteran's increased rating claim for PTSD, 
the Board notes that the claim was previously remanded in 
May 2008 to obtain additional VA outpatient treatment 
records and to afford the Veteran a VA psychiatric 
examination.  Upon review of the claims file, the Veteran 
was afforded a VA examination in August 2008, and updated VA 
outpatient treatment records were obtained and associated 
with the claims file.  However, there is no supplemental 
statement of the case (SSOC) contained within the claims 
file, indicating that a review of such evidence was 
performed and considered by the AMC.  More importantly, in 
an October 2009 award letter, it appears that the Veteran's 
service-connected PTSD was increased to 50 percent 
disabling, effective August 2008, but there is no evidence 
of the rating decision increasing such benefits.  On remand, 
the RO should obtain copies of the missing SSOC and rating 
decision, and incorporate both into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the 
appropriate VA examination with a 
hepatologist to determine whether there 
is a causal nexus between his active 
military service and his hepatitis C.  
Any appropriate diagnostic testing 
deemed necessary, to include laboratory 
testing, liver function tests, serum 
albumin, complete blood count and 
coagulation tests, should be completed.  
The examination report should reflect 
that a review of the claims folder, 
including statements by the Veteran 
regarding his in-service exposure, was 
completed.

The VA examiner is requested to provide 
an opinion as to whether the Veteran's 
hepatitis C is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to any possible exposure to 
blood in service while receiving 
treatment for a shrapnel wound.  The 
examiner should also address any post-
service risk factors.  A rationale for 
any opinion reached must be provided.  
The opinion should also discuss the May 
2005 VA examiner's opinion.  If the VA 
examiner concludes that an opinion 
cannot be offered without engaging in 
speculation then she/he should indicate 
this and discuss why an opinion cannot 
be rendered.  

2.  Obtain and incorporate into the 
claims file the most recent Supplemental 
Statement of the Case (SSOC) and the 
rating decision granting an increased 
rating of 50 percent, effective August 
20, 2008, for the Veteran's service-
connected PTSD.  

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


